DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant's submission filed on 6/20/2022 has been entered.
 	Claims 1, 3-8, 10-12, 38-31, 34, 37 and 40-43 are pending. All arguments have been fully considered.  Status of each prior rejection is set forth below. 

Claim Interpretation
	Multipotent stem cells are interpreted as referring to adult stem cells capable of differentiating into more than one lineage.  Multipotent stem cell is a genus which encompasses mesenchymal stem cells.  All mesenchymal stem cells are multipotent stem cells, not all multipotent stem cells are mesenchymal stem cells. 
The claims referenece ‘a population of isolated pre-term CV-derived multipotent stem cells (C-mpSCs)’. C-mpSCs are multipotent stem cells isolated from the chorionic villus.  A ‘cell population’ is understood in the art to refer to a group of cells.   The introduction of the term “population” does not change the scope of the claim from the previous version.  The term ‘isolated’ is defined in the specification as meaning ‘substantially free from other materials’ (See ¶0042 of PGPub).  Thus ‘population of isolated C-mpSCs’ need not be a 100% purified cell population.  The specification defines ‘pre-term PMSC’  as encompassing a cell isolated from placental tissue any point prior to delivery of the fetus by surgery or birth (See ¶0005 of PGPub).  Thus, a ‘pre-term C-mpSC’ may be derived from the chorionic villus of a full-term 40 week placenta, so long as it is obtained prior to birth.  
The C-mpSCs are described as ‘expressing an elevated level of one or both of BDNF or HGF as compared to adult BM-MSCs’, and now the claims specifies the fold increase of BDNF and HGF expression compared to adult stem BM-MSCs.  However, the level of BDNF and HGF expressed by an adult BM-MSC depends on a number of variables, including, but not limited to, the conditions in which BM-MSCs are provided/have been previously exposed.  For example, Crisostomo et al (Am J Physiol Cell Physiol, 2008) describe how exposure to different stimuli (TNF-α, LPS, hypoxia) and inhibitors (NFkB) all affect HGF expression level in BM-MSCs (See Crisostomo et al, Pg C678 “Discussion” first column, also Fig. 2D).  BDNF levels can be modified in BM-MSCs by genetically modifying the cells to overexpress BDNF and/or by culturing in specific conditions (See, e.g. Jeong et al, BioMed Research Int’l, 2014; See US Patent 8663987).  Cryopreserved or dead BM-MSCs will not express any BDNF or HGF.  Therefore, because the claims do not specify the conditions of the comparative BM-MSCs, no definite threshold of BDNF or HGF can be deduced.  Thus the broadest reasonable interpretation of this limitation remains ‘the C-mpSCs secrete some level of one or both of BDNF or HGF’.  
The C-mpSCs must also express at least one intracellular marker selected from the group consisting of Nestin, Vimentin, Tuj1, S100ß and NFM.  The broadest reasonable interpretation of this limtiation is ‘the C-mpSCs must express some level of intracellular marker Nestin, Vimentin, Tuj1, S100ß or NFM’. 
	
The claims also reference culture conditioned medium from C-mpSCs (as described above). Culture conditioned media is interpreted as culture media in which a specific cell type(s) (in the instant case, a population of substantially isolated C-mpSCs) has been cultured for at least some amount of time such that factors (proteins, cytokines, etc) are secreted by the cells into the culture media.  The type, variety and concentration of the cell secreted factors vary depending on the culture conditions (including duration of culture period).  The overall content of the culture conditioned media is also dependent on the type of culture medium used (i.e. type of medium, whether or not growth factor or serum are provided, etc). As such, ‘culture conditioned media’ encompasses a broad scope and is not limited to contain any specific proteins or molecules associated with the cells whcih ‘condition’ the medium. 
	
	Claim 1 is directed to a method for treating one or more of MMC, SCI or paralysis in a subject in need thereof, comprising administering to the subject an effective amount of a population of C-mpSCs (as described above), or a culture conditioned medium thereof (as described abvoe).

	Claim 28 is now directed to a method for treating a damaged neuron, comprising treating the neuron with an effective amount of a population of concentrated C-mpSCs in a culture conditioned medium derived from a population of islated C-mpScs (as described above).  The culture medium may be conditioned by the C-mpSCs contained therein, or may have been conditioned previously. The phrase “a population of concentrated C-mpSCs” does not provide a comaprative value to whcih to compare ‘concentrated’, therefore the any population of C-mpSCs will satisfy this limitation. 
	In claim 28, the step of ‘treating’ is interpreted as broadly encompassing contacting the neuron with the C-mpSCs in conditioned media (CM), including directly applying the C-mpSCs in CM to said neuron in vivo; administering (e.g. systemically, intravenously, etc) C-mpSCs in CM to a subject comprising said neuron; directly contacting said neuron in vitro; and/or culturing said neuron in the presence of C-mpSCs in CM in vitro.  
Claim 28 requires the ‘treating’ step to be carried out for an effective amount of time.  This is interpreted as meaning the treating step is carried out for an effective amount of time to achieve treatment.  Treatment is not specifically defined in the specification, and thus is given its broadest reasonable interpretation consistent with the art, which is considered to be: any improvement in physiological condition of the neuron (including tissue or culture comprising the neuron), any increase in survival time or viability of the neuron or tissue (or culture comprising the neuron), any increase in proliferation capacity or rate of the neuron (or tissue or culture comprising the neuron), as well as prevention or slowing of progression of the deterioration of the damaged neuron.  When the treatment is in vivo, the scope of treatment will also include improvement or reduction of symptoms associated with or caused by the damaged neuron, as well as preventing or slowing progression or worsening of symptoms associated with or caused by the damaged neuron.

Claim 30 requires use of concentrated conditioned culture media.  For the reasons set forth above, there is no defined starting concentration for conditioned culture media; thus the limitation that the CM is concentrated does not further define the structure or content of the CM product.  Conditioned culture media produced by culturing 104 cell/mL for 5 days will be concentrated vis-à-vis conditioned culture media produced by culturing 1 cell/mL for 1 day.  That is, any CM can be considered concentrated in comparison to a less concentrated CM.  Therefore, use of PMSC-CM (whether or not subject to an active step of concentrating from the originally harvested CM) will be considered to read on a concentrated CM. 	 
	 
	Claims 40-43 define the manner by which the C-mpSCs are isolated from pre-term placenta.  These are product-by-process limitations. The specification supports that the manner in which placental multipotent stem cells are isolated can, in certain circumstances, affect the type and levels of cytokines secreted by the isolated cells (See Fig. 10E).  

Interview Summary
	Examiner does not agree that during the 6/14/2022 interview “[t]he Examiner acknowledges that the cited references do not teach or suggest a population of isolated pre-term chorionic villus (CV)-derived multipotent stem cells (C-mpSCs) prepared by a method comprising explant culture.” 


Status of Prior Rejections

RE: Rejection of claims 1-8, 10-12, 28-31, 34 and 37-41 under 35 USC 103 over Woods et al, in view of Portmann-Lanz et al, and evidenced by Abumaree et al and Lankford et al:	The rejection was based on the finding that (1) Woods taught use of mesenchymal stem cells or conditioned medium therefrom for treatment of, inter alia, SCI. (2) Woods et al taught any source of MSCs was suitable, including MSCs from placenta.  (3) Portmann-Lanz et al tuaght chorionic villus-derived MSCs (CV-MSCs) were one of three known types of placenta-derived MSCs, (4) that all types of PMSCs were functionally equivalent, and (5) that there was no significant difference in phenotype between pre-term and term MSCs.  Based on these facts, it was concluded that it woudl have been prima facie obvious to use any known type of MSC in the method of Woods et al, including CV-MSCs, and specifically pre-term CV-MSCs (C-mpSCs), and one would have expected equivalent success as achieved in Woods et al.  
	However, Applicants have traversed the rejection on the basis that not all MSCs are equivalent and particularly not functionally equilvaent.  Applicants assert PMSCs secrete significnatly more HGF and BDNF than BM-MSCs when cultured in equivalent conditions (pointing to Fig. 14, 16C and 16E).  Applicants assert the level of HGF and BDNF secretion is correlated to neuroprotective capabilities.  (This correlation is also supported by prior art, See, e.g. Fauza et al (Surgery, 2008) who describes paracrine effects of BDNF secreted by neural stem cells).  Therefore, Applicants conclude that PMSCs, including C-pmSCs, have a greater neuroprotective effect in cases of MMC, SCI and paralysis due to damaged neurons than BM-MSCs.  It is agreed that this evidence that PMSCs and BM-MSCs are not equivlaent in terms of HGF and BDNF (factors known to afford neuroprotective effects) is sufficient to overturn the rejection of record.  The rejection is withdrawn.
	For clarity, it is hereby made of record that Portmann-Lanz et al identify CV-MSCs as having greater neurogenic potential than BM-MSCs (See Pg. 672, col. 1), but neurogenic potential refers to ability of the CV-MSCs to differentiate into neurons, and is distinct from neuroprotective capabaility.  Cells with greater neurogenic potential would be desirable for generating nerve grafts to replace neurons, whereas neuropotection capability involves secretion of paracrine factors to protect existing neurons.  They are distinct mechanisms of action.  The method of Woods et al does not rely on replacing damaged neurons with grafted nerves. 

RE: Rejection of claims 1-12, 28-31 , 34 and 37-41 on grounds of NSDP over US Patent 10058572, evidenced by Patel et al:
	Applicants have not traversed the rejection, but rather requested it be held in abeyance.
	The rejection is maintained.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 3-8, 10-12, 28-31, 34, 37 and 40-43 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 10058572, evidenced by Patel et al (AANS.org, accessed 2020). 
Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims anticipate the instant claims.  
Regarding claims 1, 3-8, 10-12: The patented claims recite a method of treating spina bifida by administering pre-term MSCs or a culture conditioned medium thereof.  Spina bifida results in spinal cord injury, and causes paralysis.  Patented claim 2 specifies that the PMSCs are C-mpSCs. The properties of the C-mpSCs (recited in current claims 1, 5, 6-8, 10-12) are inherent to C-mpSCs.  Thus at least patented claim 2 anticipates the instant claims for the embodiments for treating spinal cord injury and/or paralysis. 
The patented claims do not recite treatment of myelomeningocele (MMC), in particular.  However, MMC is one of only four forms of spina bifida (See Patel et al).  MMC is the most common form of spina bifida.  It would at least have been prima facie obvious, to one having ordinary skill in the art, at the time the invention was filed to have applied the patented treatment method on patients with MMC, as it was one of a finite number of versions of spina bifida covered by the claim scope.  One would have had a reasonable expectation of success based on the fact that the patented claims are considered enabled for their full scope, which includes all four forms of spina bifida.  It has been held that "a person with ordinary skill has good reason to pursue the known options within his or her technical grasp.  If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense." See KSR International Co. v Teleflex, Inc. 82 USPQ2d 1385 at 1390.
Regarding claims 28-31 and 34: The patented claim 13 teaches administration of concentrated PMSC culture conditioned media for treatment of spina bifida.  As above, spina bifida is characterized by damaged neurons, specifically damaged spinal cord neuron.  Spina bifida results in spinal cord injury.  It would have been prima facie obvious to have administered concentrated culture medium from C-mpSCs, in particular, given that C-mpSCs are within the scope of PMSCs recited by claim 13, and are specifically exemplified in the patent examples.   Thus, patented claim 13 renders obvious instant claims 28-31 and 34. 
	Regarding claim 37: The patented claims differ from current claim 37 in that they do not specify the age of the PMSCs.  However, the current claim limitation is considered an obvious variant of the patented claims.  Specifically, it is noted the patent specification exemplifies isolation of pre-term human C-mpSCs from 10-14 week and 17 week gestational age placental tissues (See Experiment 1 and Experiment 3); thus the patent claims cover within their scope pre-term C-mpSCs isolated during the first and second trimesters of pregnancy.  Those portions of a patent specification which provide support for the reference claims can be considered to determine whether an application claim defines an obvious variation of an invention claimed in a reference patent (See MPEP 804(II)(B)(2)(a)).  As the patent claims cover within their scope use of pre-term PMSCs isolated from 10-14 and 17 week gestational age placentas, instant claim 37 is considered an obvious variant of the patented claim. 
	Regarding claims 40-43: The patented claims differ from instant claims 40 and 41 in that they do not specify the manner by which the pre-term C-mpSCs are isolated.  However, the current claims are considered obvious variants of the patented claims.  There is evidence in the specification that C-mpSCs obtained via explant culture (as in current claim 40) and enzymatic digestion (as in current claim 41) have different phenotypes, however the patent claim covers both types of cells.  The patent specification exemplifies isolation of C-mpSCs using both explant culture and enzymatic digestion (See Experiment 1) for use in their therapeutic methods.  As the patent claims cover within their scope pre-term C-mpSCs isolated via either of the explant or enzymatic digestion method, both of instant claims 40 and 41 are considered obvious variants of the patented claims. 

Additional Prior Art
	Abbot et al (2012/0156230) was previously made of record, but further comments are made herein to establish a complete record:
Abbot et al teaches use of placenta-derived stem cells, termed placental derived adherent cells (PDACs) for treatment of CNS disorders, icndluing SCI.  The PDACs are multipotent stem cells.  The PDACs are not mesenchymal stem cells (See Edinger et al (2007/0275362, ¶0100).  Abbot et al does not teach what placental tissue the PDACs are derived from, thus it cannot be held they are necessarily chorionic villus-derived cells.  Abbot et al does not teach the PDACs secrete HGF and/or BDNF.  No other avaialble reference evidences that the PDACs of Abbot et al secrete HGF, BDNF or have the other markers required by the instant calims (becaues the PDACs of Abbot et al are not mesenchymal stem cells, Abumaree et al and Lankford et al cannot be relied upon as evdience of the biomarker profile of the PDACs).  Therefore, no rejection can be made over Abbot et al, as it cannot be established that the PDACs are C-mpSCs as claimed.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLISON M FOX whose telephone number is (571)272-2936.  The examiner can normally be reached on M-F 10-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALLISON M FOX/              Primary Examiner, Art Unit 1633